Title: To George Washington from Landon Carter, 28 September 1796
From: Carter, Landon
To: Washington, George


                        
                            Sir 
                            Virginia, Cleve 28 Septr 1796
                        
                        Your warmest well wisher has not more devoutly desired the pleasure of your
                            acquaintance, than I have ever done; but I could promise myself no success in the attempt,
                            stranger as I am, whilst you have been surrounded by the Formalities of your Office:
                            Therefore I have not yet made my appearance at Mt Vernon, even.
                        The Aurora, Gazzet, has boldly announced your definitive resolve to retire from the
                            present high Trust; and I am forced to admit the evidence, as none would sure presume to
                            meddle in a matter so important to America, without a full assureance of the Fact: I lament
                            it, truely! but I cannot wonder—I cannot, even, wish.
                        Now that the time approaches, that I can see you without a doubt of my sincere
                            intent, I take the liberty to present you with some thoughts on Agriculture; a science I am
                            told is most your delight. I flatter myself I shall not intrude; for tho’ you are greatly
                            occupied in public Affairs, I am assured you lend a moment in each day, to your favorite
                            amusement. Inclosed I have layed before you some thoughts on the mode of Culture, best
                            adapted to the improvement of the Land and most apt for the salvation of
                            the Indian Corn field.
                        
                        To enable you to direct the mighty Regulator, you have had in hand, with so
                            much glory to yourself; and so many Blessings derived to your
                            constituents; bespeaks you conversant in first principles: And that will
                                have manifested to you a Chain of Ordinances made at the Creation,
                            for accomplishment to the Creature’s Works.
                        The Earth was appointed to sustain Created things; and therefore, from its
                            importance in the great arrangement, must have had an Assignment for the support of its
                                fertiltily. As a Dwarf is unequal to the Task of Hercules; so is it
                            indefinite to suppose that Man’s exertions, on the stercosary for actual application, can have
                            been that Assignment We must look for this as we do for every other great
                                accomplishment; and it will be found to be an Ordinance
                            made at the Creation: To be obtained by Man, or not, as he
                            shall work for an Effect.
                        The sun is appointed to exhale—The Air to contain—The Earth to attract; The
                            Ballance equal while the Ground is at rest—unequal when in cultivation;
                            against it if injudicious—and luxuriously in its Favor, if man directs
                            aright.
                        I will not encroach any farther, at present, on your time; but will end with
                            the ardent Effusions of a Family wrapt in delight to enumerate the Virtues of their common
                            Friend. I am Sir, Your very respectful, & Hl. Friend, & servt,
                        
                            Landon Carter
                        
                        
                            P.S. If you should haply approove, and your Engagements permit you to favr
                                this small address with Notice, be pleased to direct, Via, Port Royal.
                        
                        
                    